Exhibit 16.2 December 15, 2010 Securities and Exchange Commission treet NE Washington, DC 20549 Re: China PharmaHub Corp. File No. 333-159028 We have read the statements made by China PharmaHub Corp. which we understand will be filed with the Commission pursuant to under Item 4.01 of the Form 8-K, as part of the Company’s Report on Form 8-K dated December 15, 2010. We agree with the statements concerning our firm in said Form 8-K. Very truly yours, /s/ Sherb & Co., LLP Sherb & Co., LLP Certified Public Accountants
